In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Planning Board of the Town and Village of Harrison dated January 26, 1993, which, after a hearing, denied the petitioner’s application for approval of a site plan, the appeal is from a judgment of the Supreme Court, Westchester County (Cowhey, J.), dated October 15, 1993, which granted the petition, annulled the determination, and directed that the site plan be approved.
Ordered that the judgment is affirmed, with costs.
The record does not support the Planning Board’s contention that its determination was based upon public health, safety, and general welfare concerns (see, Esposito Bldrs. v *665Coffman,, 183 AD2d 828). Thus, the Supreme Court properly determined that the Planning Board’s findings are unsupported by the record, and it properly annulled the determination as an abuse of discretion. Further, the Supreme Court properly directed that the Planning Board approve the site plan (see, Matter of WEOK Broadcasting Corp. v Planning Bd., 79 NY2d 373; Matter of Texaco Ref. & Mktg. v Valente, 174 AD2d 674). Rosenblatt, J. P., Miller, Ritter and Krausman, JJ., concur.